Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 10/27/2020 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. David L. Parker on 03/25/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 11 and 40-42 have been replaced with the following amended claims:

Claim 11. (Currently amended) A method for treating a human subject having cancer, comprising administering to the human subject a therapeutically effective amount of dendritic cells engineered to express adenoviral p53 (Adp53/DC), and a therapeutically effective amount of an immune checkpoint inhibitor (ICI), wherein the ICI is anti-PD-1 antibody, anti-PD-L1 antibody or anti-PD-L2 antibody.

Claim 40. (Currently amended) The method of claim 11, wherein the ICI is anti-PD-1 antibody.

antibody.

Claim 42. (Currently amended) The method of claim 11, wherein the ICI is anti-PD-L2 antibody.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Claims 11-14, 20-31, 33-35 and 40-42 have been allowed.

7.	Claims 11-14, 20-31, 33-35 and 40-42 have been renumbered as claims 1-22, respectively.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YAN XIAO/
Primary Examiner, Art Unit 1642